                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
                                                                                           1/28/2020
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
HIMELDA MENDEZ, individually and on behalf :
of all other persons similarly situated,                       :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-8466 (AJN) (JLC)
                                                               :
10012 HOLDINGS INC.,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated January 28, 2020 (Dkt. No. 19), Judge Nathan referred this

case to me for settlement. As the case management plan (Dkt. No. 18) indicates that they are

looking for a referral “at a later date,” the parties are directed to advise the Court within 90 days

of the date of this Order (i.e., by the end of April) when they wish to schedule a settlement

conference (although they are, of course, free to seek a conference at an earlier date). The parties

should do so by filing a letter-motion on the docket that indicates at least three dates that are

mutually convenient for the parties. Alternatively, counsel are free to call chambers at (212)

805-0250 with both sides on the line and coordinate with my deputy clerk, David Tam, to find a

mutually convenient date for the parties and the Court.

        SO ORDERED.

Dated: January 28, 2020
       New York, New York
